 

 

 

UNITED STA'I`ES DISTRICT COURT FOR TI'IE
Ml])DLE DISTRICT OF PENNSYLVANIA

 

MITCHELL ALAN TITUS, : CIVIL ACTION NO. 3:CV-18-1626
Plaintiff : (Judge Nealon)
= F l LED
v. _ SCRANTON
PENNSYLVANIA DEPARTMENT : OCT 1 5 Zm,_.:
OF CORRECTIONS, et al., : /)h `
= PER *
Defendants : DEPu cLERK
RDER

AND NOW, THIS 15tll DAY OF OCTOBER, 2018, for the reasons set forth
in the accompanying Mernorandum, IT IS HEREBY ORDERED THAT:

l. Plaintiff’s motion to proceed in forma pauperis (Doc. 6) is
GRANTED.

2. The complaint is deemed filed.

3. Plaintiff’s complaint is DISMISSED Without prejudice
under 28 U.S.C. §1915(e)(2)(B)(i) and 28 U.S.C. §1915A.

4. The Clerk of- Court is directed to issue the Administrative
Order to the Warden directing the Warden to begin
deducting money from the inmate’s account in the manner
described in the Administrative Order.

5. The Clerk of Court is directed to CLOSE this case.
6. Any appeal from this order Will be deemed frivolous, not

taken in good faith and lacking probable cause.

BY THE COURT:

s/James M. Munley
JUDGE JAMES M. MUNLE¥

United States District Judge

 

 

